                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                    Southern Division

                                                   *
PAUL A. KABBA,
                                                   *

       Plaintiff,                                  *
v.                                                            Case No.: PWG-17-211
                                                   *
RENT-A-CENTER,
                                                   *
       Defendant.
                                                   *
*      *       *       *       *       *       *       *      *       *       *       *       *

                           MEMORANDUM OPINION AND ORDER

       Defendant Rent-A-Center hired Plaintiff Paul A. Kabba (who previously had worked for

Rent-A-Center and been injured on the job), in February 2013 but terminated his employment on

March 1, 2013, his first day of work, when he informed the store manager of his “medical

restrictions and limitations.” Compl. ¶¶ 17–20, ECF No. 1; see Kabba Dep. 69: 1–5, ECF No. 37-

3. In response, Kabba sued Rent-A-Center, alleging that the termination was in violation of

federal, state, and local law. Id. ¶ 1. Rent-A-Center filed a Motion to Dismiss or in the Alternative,

to Stay Proceedings and Compel Arbitration (“First Motion”), based on the arbitration agreements

that the parties both signed in 2002, during Kabba’s first period of employment, and in 2012, when

he applied for another position but was not hired (“2002 Arbitration Agreement” and “2012

Arbitration Agreement”). ECF No. 9.1 I treated the motion as one for summary judgment and

denied it because, on the record before me at that time, which included the earlier arbitration

agreements and also the undisputed fact that Rent-A-Center presented Kabba with an arbitration


1
 Rent-A-Center attached both agreements to its First Motion, along with a February 28, 2017
Declaration from its Human Resources Director, Marc Tuckey. ECF No. 9-2.
agreement when he became a new hire in 2013 (“2013 Arbitration Agreement”)2 and he declined

to sign it, I could not determine as a matter of law that the parties intended to arbitrate the issue of

whether Kabba’s claims relating to his 2013 re-employment (without an arbitration agreement) are

in fact arbitrable. Kabba v. Rent-A-Center, No. PWG-17-211, 2017 WL 1508829 (D. Md. Apr.

27, 2017). The dispute that prevented a ruling in Rent-A-Center’s favor was whether, as a matter

of contract interpretation under Maryland law, Kabba’s refusal to sign the 2013 Arbitration

Agreement modified the 2002 and 2012 Arbitration Agreements such that neither would apply to

his one day of employment in 2013. Id. at *1, *6.

        The Fourth Circuit affirmed the April 27, 2017 decision by unpublished opinion, noting

again that the issue was “whether the parties in this case manifested an intention to be bound by

the [arbitration] agreement,” an issue decided under “Mayland’s principles of contract formation.”

Kabba v. Rent-A-Center, Inc., 730 F. App’x 141, 143 (Apr. 13, 2018). The Fourth Circuit

concluded that “a reasonable juror could find from Kabba’s and RAC’s actions that the parties

agreed to modify the 2002 and 2012 arbitration agreements at issue to exclude covering any

disputes relating to Kabba’s 2013 employment,” and therefore it was the district court, and not an

arbitrator, that “had the authority to determine the arbitrability of Kabba’s dispute regarding his

2013 employment based on the 2002 and 2012 arbitration agreements.” Id.

        The parties proceeded with limited discovery targeted to the gateway issue of arbitrability,

after which Rent-A-Center filed another Motion to Dismiss or in the Alternative, to Stay

Proceedings and Compel Arbitration (“Second Motion”). ECF No. 37.3 Because, on the record



2
  Kabba attached the unsigned 2013 Arbitration Agreement to his Opposition to Rent-A-Center’s
First Motion. ECF No. 12-1, at 12–16.
3
  The parties fully briefed the motion. ECF Nos. 37-1, 38, 39, 40, 41. A hearing is not necessary.
See Loc. R. 105.6.

                                                   2
before me now, a reasonable trier of fact still could conclude that the parties agreed to modify the

2002 and 2012 Arbitration Agreements so that they would not apply to Kabba’s 2013 employment,

I will hold Rent-A-Center’s Second Motion (treated as a motion for summary judgment) in

abeyance while I hold an expedited bench trial on the agreement vel non to arbitrate.

                                        Standard of Review

       Rent-A-Center again moves to dismiss or to stay and compel arbitration under the Federal

Arbitration Act (“FAA”), 9 U.S.C. §§ 1–15. I provided the standards of review for such motions

and for motions for summary judgment in my April 27, 2017 Memorandum Opinion. Kabba, 2017

WL 1508829, at *2–3. In sum, under Fourth Circuit law, if the parties agree in writing to arbitrate

their disputes, then the Court must dismiss any lawsuit in favor of arbitration “when all of the

issues presented in a lawsuit are arbitrable.” Choice Hotels Int’l, Inc. v. BSR Tropicana Resort,

Inc., 252 F.3d 707, 709–10 (4th Cir. 2001); see also 9 U.S.C. § 3. Although “‘arbitration has a

favored place, there still must be an underlying agreement between the parties to arbitrate,’” and

courts analyze the preliminary issue of “[w]hether a party agreed to arbitrate a particular dispute

[as] a question of state law governing contract formation.” Adkins v. Labor Ready, Inc., 303 F.3d

496, 501 (4th Cir. 2002) (quoting Arrants v. Buck, 130 F.3d 636, 640 (4th Cir. 1997)); see also

Kabba, 730 F. App’x at 143.

       When, as here, “matters outside the pleadings are presented to and not excluded by the

court, the motion must be treated as one for summary judgment under Rule 56.” Fed. R. Civ. P.

12(d). Summary judgment is appropriate if Rent-A-Center demonstrates, through “particular parts

of materials in the record, including depositions, documents, electronically stored information,

affidavits or declarations, stipulations . . . , admissions, interrogatory answers, or other materials,”

that “there is no genuine dispute as to any material fact and [it] is entitled to judgment as a matter



                                                   3
of law,” Fed. R. Civ. P. 56(a), (c)(1)(A), and Kabba fails to identify more than a “scintilla of

evidence” from which the finder of fact could reasonably find for him. Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 251 (1986). “[T]his Court reviews the facts and all reasonable inferences in

the light most favorable to the nonmoving party.” Downing v. Balt. City Bd. of Sch. Comm’rs, No.

RDB-12-1047, 2015 WL 1186430, at *1 (D. Md. Mar. 13, 2015) (citing Scott v. Harris, 550 U.S.

372, 378 (2007)).

                                            Discussion

       The April 27, 2017 Memorandum Opinion described the 2002 and 2012 Arbitration

Agreements in detail and summarized the other relevant evidence before the Court at the time,

which need not be repeated at length here. See Kabba, 2017 WL 1508829, at *4–6. Relevantly,

the parties agree that the 2002 and 2012 Arbitration Agreements are both valid agreements between

the parties, and it is undisputed that Kabba worked for Rent-A-Center in 2013 without having

signed the 2013 Arbitration Agreement. See 2002 Arb. Agr. 4 (signed Jan. 10, 2002), ECF No. 9-

2, at 5–8; Application & 2012 Arb. Agr., ECF No. 9-2, at 10–13; Kabba Aff. ¶¶ 4–6, ECF No. 12-

1, at 19–20. As for the earlier arbitration agreements, it is undisputed that the 2002 Arbitration

Agreement provided that it covered “all claims or controversies” that the parties may have against

each other, including discrimination claims, “past, present or future, whether or not arising out of

[Kabba’s] application for employment, assignment/employment, or the termination of [his]

assignment/employment,” 2002 Arb. Agr. 1, and the 2012 Arbitration Agreement included similar

language, 2012 Arb. Agr. Additionally, the 2002 Arbitration Agreement explicitly stated that it

would “survive the termination of [Kabba’s] assignment/employment and the expiration of any

benefit.” 2002 Arb. Agr. 3. Further, both agreements provided that they could “only be revoked

or modified by a writing signed by the parties which specifically states an intent to revoke or



                                                 4
modify th[e] Agreement.” 2002 Arb. Agr. 3; see 2012 Arb. Arg. (“Notwithstanding any contrary

language, if any, in this application and/or in any Company policy or handbook, this Arbitration

Agreement may not be modified, revised or terminated absent a writing signed by both parties.”).

       I previously concluded that Kabba’s “refusal to sign the 2013 Arbitration Agreement is

clearly a manifestation of his rejection of its terms, which are substantially the same as, if not

identical to, the terms of the 2002 Arbitration Agreement with regard to the provisions at issue

here.” Kabba, 2017 WL 1508829, at *8. I also concluded that a fact finder could reasonably infer

from Rent-A-Center’s actions in presenting the 2013 Arbitration Agreement to Kabba and then

having him work after he refused to sign it that Rent-A-Center believed that, in order to compel

arbitration of any employment disputes relating to Kabba’s 2013 hiring or subsequent employment

and termination, a newly executed arbitration agreement was required, and that it was willing to

forego the arbitration requirement. Id. I denied the motion because I found that, on the record

before me then, “the parties’ conduct could evince a mutual intent to modify the [2002 and 2012]

agreements such that they did not apply to Kabba’s 2013 employment.” Id.

       In its Second Motion, Rent-A-Center relies on Rent-A-Center West, Inc. v. Jackson, 561

U.S. 63 (2010), as it did in its First Motion, insisting again that in Rent-A-Center West “[t]he United

States Supreme Court found the exact delegation clause included in the parties’ Arbitration

Agreement to be enforceable.” Def.’s         Mem. 2, 8.      Yet in affirming the April 27, 2017

Memorandum Opinion and Order, the Fourth Circuit observed:

       RAC’s reliance on Rent-A-Center is misplaced, however, as the Supreme Court
       explicitly noted that that case concerned the validity of the arbitration agreement,
       not whether the parties manifested an intent to be bound by the arbitration
       agreement. See 561 U.S. at 70 n.2, 130 S.Ct. 2772 (“The issue of the agreement’s
       validity is different from the issue whether any agreement between the parties was
       ever concluded, and ... we address only the former.” (citation and internal quotation
       marks omitted) ). Thus, the mere fact that the Supreme Court upheld the exact
       agreement as valid in Rent-A-Center does not answer the question of whether the


                                                  5
       parties in this case manifested an intention to be bound by the same agreement.
       Instead, we must turn to Maryland’s principles of contract formation.

Kabba, 730 F. App’x at 143 (emphasis added).

       In its Notice of Supplemental Authority, ECF No. 40, Rent-A-Center also relies on the

Supreme Court’s more recent decision in Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S.

Ct. 524 (2019). Rent-A-Center notes that the Henry Schein Court held

       When the parties’ contract delegates the arbitrability question to an arbitrator, a
       court may not override the contract. In those circumstances, a court possesses no
       power to decide the arbitrability issue. That is true even if the court thinks that the
       argument that the arbitration agreement applies to a particular dispute is wholly
       groundless.
Henry Schein, 139 S. Ct. at 529. It is true that, if there were a clear agreement to arbitrate the

arbitrability of Kabba’s claims, then this case would be dismissed in favor of arbitration. But, as

with Rent-A-Center West, the issue before this Court is distinct because, as the Fourth Circuit

noted, this Court first must determine whether the parties agreed to arbitrate the issue of

arbitrability or, more specifically, whether their 2002 and 2012 Arbitration Agreements, each of

which included a delegation clause, remained in effect after Kabba worked for Rent-A-Center

again on March 1, 2013 without signing the 2013 Arbitration Agreement.

       Rent-A-Center presents new evidence with its Second Motion to show that the parties

intended to be bound to arbitrate disputes, including the threshold issue of arbitrability, by the

2002 and 2012 Arbitration Agreements: An August 30, 2018 declaration from Marc Tuckey, ECF

No. 37-2, and the transcript from Kabba’s deposition, ECF No. 37-3. According to Tuckey, Rent-

A-Center presents applicants and new hires with two arbitration agreements for signature – one at

the time of application and then, at the time of hire, a “different arbitration agreement called a

Mutual Agreement to Arbitrate Claims” that “contains additional and different terms.” Aug. 30,

2018 Tuckey Decl. ¶ 14. He stated that “[t]he Mutual Agreement to Arbitrate Claims is a condition


                                                 6
of employment” and “is intended to replace the application arbitration agreement.”              Id.

Additionally, he asserted that “[a]n applicant cannot be hired at Rent-A-Center unless he or she

completes an application and the application is pending in the RAC [electronic] Taleo system at

the time of hire.” Id. ¶ 12.

       Regarding Kabba specifically, Tuckey stated:

       When Kabba applied for a position in person in February 2013, for which he was
       hired, his application of December 4, 2012, was live in the RAC [electronic] Taleo
       system and was the application used for his hire. Rent-A-Center has no record of
       any other application completed by Kabba after December 4, 2012, and Kabba
       would not have been hired without this application in the RAC Taleo system.

Id. (emphasis added).

       Kabba testified to the contrary that he filled out an online application on the day he began

work at the Oxon Hill, Maryland store, March 1, 2013, after having interviewed at the Chillum,

Maryland store in February 2013. Kabba Dep. 16:3–5, 49:20–22, 50:4:19, 69:10–70:15. He

explained that he went to the Chillum store of his own accord to speak with a manager about a

position, after not having heard back regarding his December 2012 application. Id. at 15:19–16:5,

23:13–24:4. He acknowledged that, typically, applicants complete their application before they

are hired, but asserted that it was “not unusual” for him to be hired and then complete an

application, given that, when he visited the Chillum store in February 2013, that location did not

have a kiosk for applicants to complete applications. Id. at 72:8–22.

       Insofar as this evidence demonstrates that, regardless whether Kabba completed a new

application in 2013, the parties intended to be bound by the earlier agreements from the time they

entered into those agreements up to the time that Kabba rejected the 2013 Arbitration Agreement,

I note that this fact is undisputed and immaterial. See Kabba, 2017 WL 1508829, at *6, *7. What




                                                7
is at issue is whether both parties later manifested an intent to modify the earlier agreements

through their conduct regarding the 2013 Arbitration Agreement.

       As to the parties’ intent, the only evidence Rent-A-Center presents is Kabba’s testimony,

and only to argue that his “subjective beliefs about whether or not the Arbitration Agreements

covered his subsequent day of employment in 2013 are inapposite and should be rejected” because

the 2002 and 2012 Arbitration Agreements include “express, unambiguous language” about their

duration. Def.’s Mem. 14. Yet, the Fourth Circuit already ruled that “a reasonable juror could

find from Kabba’s and RAC’s actions that the parties agreed to modify the 2002 and 2012

arbitration agreements at issue to exclude covering any disputes relating to Kabba’s 2013

employment.” Kabba, 730 F. App’x at 143.

       According to Kabba, after he completed the online application, the store manager gave him

an arbitration agreement to sign. Kabba Dep. at 78:3–20. In his affidavit, he identified that 2013

Arbitration Agreement as the Mutual Agreement to Arbitrate Claims, Kabba Aff. ¶ 5, i.e., the

agreement that is presented to new hires after the application process is complete, see Tuckey Decl.

¶ 14. Kabba testified that, when he returned the 2013 Arbitration Agreement to the store manager

unsigned, along with other documents he had completed, the manager “looked at them” for “[a]t

least five minutes” but did not say anything about them to Kabba, at that time or later. Kabba Dep.

92:13–93:15, 97:2–9. He stated that the manager “went through [the documents] page by page all

the way to the last page.” Id. at 100:6–16.

       None of this evidence materially changes the factual circumstances from which the parties’

intent could be inferred on the record before me more than two years ago. Even accepting

Tuckey’s statements that Kabba did not complete another application, the undisputed fact remains

that Kabba did not sign the 2013 Arbitration Agreement when the Oxon Hill store manager


                                                 8
presented it to him on March 1, 2013, yet he began work that day. And, Kabba has testified that

he intentionally did not sign the 2013 Arbitration Agreement because he did not want to be bound

to arbitration and, as he saw it, receiving but not signing the 2013 Arbitration Agreement meant

that none of the previous arbitration agreements applied. Kabba Dep. 155:7–12 (stating that he

understood that, “[w]hen [Rent-A-Center] gave [him] another arbitration agreement to sign for . . .

new employment,” then the prior arbitration agreement no longer was in effect); id. at 161:3–7

(“[E]ach time you come for a new position, they give you the arbitration to see if you still comply.

You agree and then you sign it. If you do, yes. If you don’t, no.”); id. at 163:1–10 (“[I]f I’m given

a new job, I’m given another arbitration, if I sign it, I agree to the terms of the arbitration. If I

don’t sign it, I don’t agree to the terms of the arbitration.”); see also id. 174:10–22 (“I learned from

mistakes. . . . I just felt that I was not treated right, and if I ever had another opportunity to show

or to ask for justice, I would rather take it to the court system rather than going through

arbitration.”); id. at 175:1–176:7 (explaining that the circumstances were different when he signed

the 2012 Arbitration Agreement because he knew that if he was “screened to come in for the

interview, [he would] have to do this all over, . . . and then [he would] not do what [he] did

online”).4

       Certainly, as Rent-A-Center argues, Kabba could not unilaterally modify the 2002 or 2012

Arbitration Agreement. See Def.’s Mem. 17. But, as noted, notwithstanding its argument that its

corporate office was unaware of Kabba’s rejection of the 2013 Arbitration Agreement, see Def.’s



4
  Insofar as Kabba argues in his Opposition that he “did not have an ongoing obligation to RAC
that would require a new agreement in 2013,” Pl.’s Opp’n 16, this appears to be an alternative
argument, as he also contends that he “modified any past agreements by his express conduct of
refusing and rejecting to sign the arbitration agreement in 2013,” id. at 13. Moreover, he testified
in his deposition that the earlier agreements stopped being in effect when he received and rejected
the 2013 Arbitration Agreement. Kabba Dep. 155:7–12.

                                                   9
Mem. 20, Rent-A-Center permitted Kabba to begin working on March 1, 2013 without having

signed the 2013 Arbitration Agreement. And, it focuses on Kabba’s intentions and inability to

modify the agreements on his own, rather than identifying any evidence that it did not intend to

modify the earlier agreements.     Further, the unambiguous language of the 2002 and 2012

Arbitration Agreements as to their duration does not negate either Kabba’s testimony regarding

his later intent to modify those agreements or the undisputed facts regarding both parties’

subsequent conduct. See Galloway v. Santander Consumer USA, Inc., 819 F.3d 79, 88 (4th Cir.

2016) (“[U]nder Maryland law, contractual limitations on future modifications are not effective to

prevent parties from entering into new agreements orally or by performance; rather, they only

provide context for interpreting subsequent conduct,” and “parties may modify their original

agreement by their conduct ‘notwithstanding a written agreement that any change to a contract

must be in writing.’” (citing Hovnanian Land Inv. Grp., LLC v. Annapolis Towne Ctr. at Parole,

LLC, 25 A.3d 967, 978–83 (Md. 2011); quoting University Nat'l Bank v. Wolfe, 369 A.2d 570, 576

(Md. 1977))).

       Rent-A-Center now argues that it offered the 2013 Arbitration Agreement to Kabba as a

novation, that is, “a new contractual relation that extinguishes the contract that was previously in

existence between the parties.” Def.’s Mem. 15 (quoting Holzman v. Fiola Blum, Inc., 726 A.2d

818, 830 (Md. Ct. Spec. App. 1999)). Noting that the 2013 Arbitration Agreement stated that it

would supersede any prior arbitration agreements, Rent-A-Center asserts that “Kabba testified that

he reviewed this provision and understood it meant that if he signed the Proposed New Arbitration

Agreement, it would replace any prior contracts related to arbitration.” Def.’s Mem. 16 (citing

Kabba Dep. 113:9-115:21). In Rent-A-Center’s view, because Kabba never signed the 2013

Arbitration Agreement, the earlier agreements were not extinguished. Id. at 17. Perhaps the 2013



                                                10
Arbitration Agreement was intended to be a novation, and Kabba’s failure to sign it and Rent-A-

Center’s willingness to move forward with his employment simply meant that one or both of the

earlier arbitration agreements remained in effect. But that is simply speculation. On the record

before me now, I cannot find as a matter of law that either the 2002 or the 2012 Arbitration

Agreement remained in effect, in light of the parties’ subsequent conduct that could lead a

reasonable fact finder to a contrary finding.

       Section 4 of the FAA provides that, “[i]f the making of the arbitration agreement or the

failure, neglect, or refusal to perform the same be in issue, the court shall proceed summarily to

the trial thereof.” 9 U.S.C. § 4. Unless the party challenging the existence of the arbitration

agreement (i.e., Kabba) demands a jury trial, “the court shall hear and determine such issue.” Id.

Notably,

       [w]here such an issue is raised, the party alleged to be in default [i.e., not complying
       with the alleged agreement to arbitrate] may . . . on or before the return day of
       the notice of application [i.e., motion to compel arbitration], demand a jury
       trial of such issue, and upon such demand the court shall make an order referring
       the issue or issues to a jury in the manner provided by the Federal Rules of Civil
       Procedure, or may specially call a jury for that purpose.

Id. (emphasis added). Thus, while “[a] motion to stay court proceedings and compel arbitration

is an ‘equitable defense’” for which the opposing party does not have a constitutional “right to a

jury trial on questions of fact related to the making of an arbitration agreement,” Section 4 of the

FAA provides “a statutory right to a jury trial on the issue.” Burch v. P.J. Cheese, Inc., 861 F.3d

1338, 1347 (11th Cir. 2017) (quoting Shanferoke Coal & Supply Corp. v. Westchester Serv.

Corp., 293 U.S. 449, 452 (1935)).

       Kabba demanded a jury trial when he filed suit, see Compl. 1, but he did not demand a jury

trial on the issue of arbitrability in response to Rent-A-Center’s motion, see Pl.’s Opp’n. Because




                                                 11
Kabba did not make such a demand, this Court will proceed to a bench trial5 on the existence of

an agreement to arbitrate Kabba’s claims regarding his 2013 employment. See King v. Capital

One Bank (USA), N.A., No. 11-68, 2012 WL 4404862, at *1 (W.D. Va. Sept. 25, 2012) (“[A]

general jury demand in a complaint does not obviate the need to specifically request a jury trial

under Section 4 of the FAA, and Plaintiff failed to make the special jury demand required by the

FAA.”); see also Burch, 861 F.3d at 1349–50 & n.20 (concluding that because “Burch’s only jury

demand came in the form of a general demand in his complaint” and he “failed to demand a jury

trial on a specific issue related to the making of the arbitration agreement, he waived his right to a

jury trial on that issue” and noting that the Fifth Circuit and “the vast majority of district courts”

have reached the same conclusion; citing, e.g., Adams v. Citicorp Credit Servs., Inc., 93 F.Supp.3d

441, 448 n.5 (M.D.N.C. 2015), and noting that the Middle District of North Carolina held that

“because the plaintiff—who had made a general jury demand in his complaint—did not demand a

jury trial in his response to the defendant’s motion to compel arbitration, he ‘did not timely demand

a jury trial on [the arbitration] issue’”). I will schedule a call to select a date for trial and hold

Rent-A-Center’s motion in abeyance until the conclusion of trial.


                                              ORDER

       Accordingly, it is, this 21st day of June, 2019, hereby ORDERED that

       1. Defendant’s Second Motion to Dismiss or in the Alternative, to Stay Proceedings and

           Compel Arbitration, ECF No. 37, treated as a motion for summary judgment, IS HELD

           IN ABEYANCE; and


5
  I note that, given the Court’s current caseload, had Kabba demanded a jury trial, the parties’ case
likely would have languished for more than a year, as the last jury trial I scheduled will take place
in September 2020. A promptly scheduled bench trial is much easier to accommodate and will
expedite the resolution of the issue.

                                                 12
      2. I will schedule a call to select a date for an expedited bench trial on the issue of

         arbitrability.




                                                               /S/
                                                        Paul W. Grimm
                                                        United States District Judge
lyb




                                            13
